DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
	Claims 1-20 are pending. Claims 1, 11, 12, and 16 are currently amended. The arguments on pages 8 and 9 of the response filed on 8/24/2021 are considered persuasive, but based on further search and/or consideration, the claims are now rejected over Andre and as required further in view of either Anderson or Pena.   Accordingly this action must be made final. 
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the second opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3, 6-12, 14-17, 19 and 20 is/are rejected (with claim 10 as indefinitely understood) under 35 U.S.C. 102(a)(1) as being anticipated by Andre (US 4966539)
Claim 2, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andre as applied to claim 1, 11 above, and further in view of Anderson (US 1759081); 
Claim 4 and 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andre as applied to claim 1, 16 above, and further in view of Pena (US 4966539); 

Andre discloses in claim 1:  (see at least annotated figure 2 below)

    PNG
    media_image1.png
    942
    1064
    media_image1.png
    Greyscale

A pressure relief valve  assembly (best seen in figures 1-4, as the pressure upstream increases the valve “relieves” pressure past the annular check valve portion 45 figure 2 as the pressure upstream is forced there past) comprising: a carrier (36 figure 2) having a proximal end (downstream opening of flow path from exit of 40 to proximal end wall 50) defining a plurality of first openings (at 3002a, the opening perimeter of 40 at the proximal side/end) a distal end (upstream at 38) defining a plurality of second openings (at 3002b of the upstream orifice of 40), and a longitudinal axis (along the centerline of 36/33), wherein the carrier comprises a plurality of  flow passages (along 40), each extending from one of the plurality of first openings to one of id), and the valve is configured to inhibit the flow of fluid through the plurality of the first openings in the closed position (id); and a baffle (43) concentrically disposed in the carrier (at 42 is co-axially arranged concentrically within 36 in 38), the baffle and the carrier collectively defining a flowpath in the carrier (the baffle directs flow along route 3006 and into the carrier at 40.)  

Andre discloses in claim 2: The pressure relief valve assembly of claim 1, wherein the flowpath defines [a cylindrical shape] (baffle plate 43 has a tubular shape that aligns with the diameters of 38 and forces the flow into a hollow tubular flow shape path 3006 and through the cylindrical flow paths 40 of the carrier;) but Andre does not disclose: a helical shaped baffle to generate a helical flow path in the carrier; but Anderson teaches: a helical baffle (14 figure 1, arranged in the outlet passage of carrier 10, for the purpose of providing a whirling action to the fluid to mix the exhausting fluid and provide rotational action to the valve providing for smooth flow there about, see generally line 53-70 page 1.)  

	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide in the outlet of Andre as taught in Anderson, a helical baffle as taught in Anderson arranged in the carrier of Andre as taught by Anderson for the purpose of providing a whirling action to the fluid to mix the exhausting fluid and provide rotational action to the valve providing for smooth flow there about. 
 
Andre discloses in claim 3: The pressure relief valve assembly of claim 1, wherein the baffle is secured within the flow passage in a friction-fit arrangement (Col 5 ln 48-50 where the polyethelene baffle plate is forced into the shank 38.)  

Andre discloses in claim 4:  The pressure relief valve assembly of claim 1, wherein the flow passage is defined by a [cylindrically step shaped] surface (at 38) of the carrier; but does not disclose: a frusto conical surface; although Pena teaches: a frusoconcially shaped surface (16 figure 5) to direct the fluid flow through the passage. 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of a cylindrically stepped surface as taught in Andre, a smooth frustoconically shaped surface as taught in Pena so as to smoothly guide the fluid through the passage to the outlet. 

Andre discloses in claim 5:  The pressure relief valve assembly of claim 4, but does not disclose, although Pena teaches: a baffle that defines a frustoconical shape (surface at 1006 is frusto-conical in geometrical shape;)  
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of a cylindrically stepped surface as taught in Andre, a smooth frustoconically shaped surface as taught in Pena so as to smoothly guide the fluid through the passage to the outlet. 

Andre discloses in claim 6:  The assembly pressure relief valve of claim 1, wherein the baffle extends from a proximal end (baffle proximal end adjacent 37) to a distal end (baffle distal end at 43), the distal end including a radially-extending head portion (of 43.)  

Andre discloses in claim 7:  The pressure relief valve  assembly of claim 6, wherein the radially-extending head portion and the carrier collectively define a void (located at 39, the void a corner void arranged…) in fluid communication with the flowpath. 

Andre discloses in claim 8:  The pressure relief valve  assembly of claim 6, wherein the radially-extending head portion extends annularly about the distal end of the baffle (annular surface of opposed to space 44 defines an annular inner wall surface.)  

Andre discloses in claim 9:  The pressure relief valve  assembly of claim 6, wherein the radially-extending head portion includes an axially extending projection (that of 42 that extends into 38.)  

Andre discloses in claim 10: The pressure relief valve assembly of claim 6, wherein the radially-extending head portion defines a first diameter (about 44), and the second opening defines a second diameter less than the first diameter (the diameters of 3002b are smaller than that of the diameter about 44.)  

Andre discloses in claim 11:  A pressure relief valve assembly (best seen in figures 1-4, as the pressure upstream increases the valve “relieves” pressure past the annular check valve portion 45 figure 2 as the pressure upstream is forced there past) comprising: a carrier (at 36) having a proximal end (40 downstream opening to 50) defining a plurality of first openings (3002a) a distal end (40 upstream opening to 38) defining a plurality of second openings (3002b), and a longitudinal axis (centerline), each of the plurality of the second openings defining a first diameter (3002a.diameter.), wherein the carrier comprises a plurality of flow passages (40), each extending from one of the plurality of first openings to one of the plurality of second openings and the plurality of the first openings concentrically disposed about the longitudinal axis (per Col 5 ln 47-48); a valve (45) supported by the carrier and concentrically received therein (disk shaped Col 5 ln 59) and moveable between an open position and a closed position (Col 5 ln 70-Col 6 ln 17), wherein the valve is configured to permit a flow of fluid through the plurality of the first openings in the open position (id), and the valve is configured to inhibit the flow of fluid through the plurality of the first openings in the closed position (id); and a baffle (42/43) concentrically disposed within the carrier and the baffle having a proximal end (at the end closest to 40) and a distal end (at the end 43), the distal end including a radially-extending head portion 

Andre discloses in claim 12:  The pressure relief valve assembly of claim 11, wherein the baffle and the carrier collectively define a flowpath in the carrier (the baffle directs flow along route 3006 and into the carrier at 40.) 

Andre discloses in claim 13:  The pressure relief valve assembly of claim 12, wherein the flowpath defines [a cylindrical shape] (baffle plate 43 has a tubular shape that aligns with the diameters of 38 and forces the flow into a hollow tubular flow shape path 3006 and through the cylindrical flow paths 40 of the carrier;) but Andre does not disclose: a helical shaped baffle to generate a helical flow path in the carrier; but Anderson teaches: a helical baffle (14 figure 1, arranged in the outlet passage of carrier 10, for the purpose of providing a whirling action to the fluid to mix the exhausting fluid and provide rotational action to the valve providing for smooth flow there about, see generally line 53-70 page 1.)  
Both Andre and Anderson deal with check valves and one of ordinary skill in the art would look to check valves such as Anderson for providing flow characterization to control fluid flow during exhaust from Andre, accordingly, 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide in the outlet of Andre as taught in Anderson, a helical baffle as taught in Anderson arranged in the carrier of Andre as taught by Anderson for the purpose of providing a whirling action to the fluid to mix the exhausting fluid and provide rotational action to the valve providing for smooth flow there about. 

Andre discloses in claim 14: The pressure relief valve assembly of claim 12, wherein the radially-extending head portion and the carrier collectively define a void (located at 39, the void a corner void arranged…) in fluid communication with the flowpath. 

Andre discloses in claim 15:  The pressure relief valve assembly of claim 11, wherein the radially-extending head portion includes an axially extending projection (at 42) engaging the carrier. 

Andre discloses in claim 16:  A pressure relief valve assembly (best seen in figures 1-4, as the pressure upstream increases the valve “relieves” pressure past the annular check valve portion 99 figure 3 as the pressure upstream is forced there past)  comprising: a valve (99) coupled to an electrochemical cell (80) such that during operation of the electrochemical cell, the valve is movable between an open position and a closed position (see Col 6 ln 18-37), and the valve is configured to inhibit a flow of fluid from the electrochemical cell in the closed position (id); and a baffle (at 90/91/93/94/95) configured to engage the electrochemical cell (the fluid from the cell engages the baffle to aide in separation of the gas from the liquid Col 5 ln 54-58 as pertaining to figure 3), the baffle having a proximal end (at end near 90/93), a distal end (at axial end of 95), and an outer surface (about 94/95 and) extending (axially) between the proximal end and the distal end, the outer surface defining a channel (along path 4006), the distal end defining an axially-extending aperture (at between 95 and 84) in fluid communication with the channel.  

Andre discloses (as modified for the reasons discussed above) in claim 17:  The pressure relief valve assembly of claim 16, wherein the channel defines a [cylindrical] shape (about radial end of 95.)  

Andre discloses (as modified for the reasons discussed above) in claim 18: The pressure relief valve assembly of claim 16, wherein the baffle (95) defines a [cylindrical] shape;  but does not disclose: a frusto conical surface; although Pena teaches: a frusoconcially shaped surface (16 figure 5) to direct the fluid flow through the passage. 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of a cylindrically stepped surface as taught in Andre, a smooth frustoconically shaped surface as taught in Pena so as to smoothly guide the fluid through the passage to the outlet. 

Andre discloses in claim 19: The pressure relief valve assembly of claim 16, wherein the axially-extending aperture (the aperture between 95 and 84) extends through the outer surface (80 of the cell.) 

Andre discloses in claim 20:  An electrochemical cell (abstract) comprising the pressure relief valve assembly (figure 3) of claim 16, the valve coupled to the electrochemical cell (at 80), the baffle disposed within an exhaust port (97 or 86) of the electrochemical cell.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 
/Matthew W Jellett/Primary Examiner, Art Unit 3753